     Case 2:20-cv-11555 Document 1 Filed 12/22/20 Page 1 of 9 Page ID #:1




 1   Scott Alan Burroughs (SBN 235718)
 2
     scott@donigerlawfirm.com
     Justin M. Gomes (SBN 301793)
 3   jgomes@donigerlawfirm.com
 4
     DONIGER / BURROUGHS
     603 Rose Avenue
 5   Venice, California 90291
 6   Telephone: (310) 590-1820
     Attorneys for Plaintiffs
 7

 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9

10   ARISH AHMAD KHAN, p/k/a “KING   Case No.:
     KHAN”, an individual; and SABAA
11   LOUISE AHMAD KHAN, p/k/a “SABA PLAINTIFFS’ COMPLAINT
12   LOU”, an individual,            FOR COPYRIGHT
                                     INFRINGEMENT
13   Plaintiffs,
14                                   JURY TRIAL DEMANDED
     v.
15

16   ROBYN RIHANNA FENTY, an
     individual; and DOES 1 through 10,
17   inclusive,
18
     Defendants.
19

20

21

22

23

24

25

26

27

28
                                             -1-

                                          COMPLAINT
     Case 2:20-cv-11555 Document 1 Filed 12/22/20 Page 2 of 9 Page ID #:2




 1         Plaintiffs, Arish Ahmad Khan p/k/a “King Khan,” and Sabaa Louise Ahmad
 2   Khan p/k/a “Saba Lou,” by and through their undersigned attorneys, hereby pray to
 3   this honorable Court for relief based on the following:
 4                              JURISDICTION AND VENUE
 5   1.     This action arises under the Copyright Act of 1976.
 6   2.     This Court has jurisdiction under 28 U.S.C. § 1331 and 1338 (a) and (b).
 7   3.     Venue is proper under 28 U.S.C. § 1391(c) and 1400(a) because a substantial
 8   part of the acts and omissions giving rise to the claims occurred here.
 9                                          PARTIES
10   4.     Plaintiffs are individuals residing in Berlin, Germany.
11   5.    Plaintiffs are informed and believe and thereon allege that Defendant Robyn
12   Rihanna Fenty, p/k/a “Rihanna” (“RIHANNA”) is an individual residing primarily in
13   Los Angeles, California. Plaintiffs are further informed and believe and thereon
14   allege that RIHANNA was a founder of the “FENTY” fashion label and has an
15   ongoing financial interest in FENTY’s business as it concerns the marketing and sale
16   of “FENTY” branded products.
17   6.     Defendants Does 1 through 10, inclusive, are other parties not yet identified
18   who have infringed Plaintiffs’ copyrights, have contributed to the infringement of
19
     Plaintiffs’ copyrights, or have engaged in one or more of the wrongful practices
20
     alleged herein. Their true names, whether corporate, individual or otherwise, are
21
     presently unknown to Plaintiff, who therefore sues said Defendants by such fictitious
22
     names, and will seek leave to amend this Complaint to show their true names and
23
     capacities when same have been ascertained.
24
     7.     Plaintiffs allege on information and belief that at all times relevant hereto each
25
     of the Defendants was the agent, affiliate, officer, director, manager, principal, alter-
26
     ego, and/or employee of the remaining Defendants and was at all times acting within
27
     the scope of such agency, affiliation, alter-ego relationship and/or employment; and
28
                                                -2-

                                            COMPLAINT
     Case 2:20-cv-11555 Document 1 Filed 12/22/20 Page 3 of 9 Page ID #:3




 1   actively participated in or subsequently ratified and adopted, or both, each and all of
 2   the acts or conduct alleged, with full knowledge of all the facts and circumstances,
 3   including, but not limited to, full knowledge of each and every violation of Plaintiffs’
 4   rights and the damages to Plaintiffs proximately caused thereby.
 5   8.        Plaintiffs are a father-daughter musical duo residing in Berlin Germany.
 6   9.        Plaintiffs created and exclusively own the music and lyrics for the song “Good
 7   Habits (and Bad)” (the “Subject Song”), and a recording of that song they created
 8   together.
 9   10.       Plaintiffs have registered the Subject Song with the United States Copyright
10   Office.
11   11.       One or more of the Defendants accessed the Subject Song online via Spotify,
12   YouTube, Apple Music, Deezer, iHeartRadio, or some other source.
13   12.       Defendants, and each of them, have willfully copied, reproduced, performed,
14   and distributed significant portions of Plaintiffs’ recording of the Subject Song for
15   financial benefit and without Plaintiffs’ consent, in at least one social media video
16   advertisement for FENTY brand accessories that was published on INSTAGRAM by
17   RIHANNA. Said video will be referred to as the “Infringing Video” herein.
18   13.       Plaintiffs did not consent to said use of the Subject Song.
19
                                  FIRST CLAIM FOR RELIEF
20                (For Copyright Infringement – Against all Defendants, and Each)
21   14.       Plaintiffs repeat, re-allege, and incorporate herein by reference as though fully
22   set forth, the allegations contained in the preceding paragraphs.
23   15.       Plaintiffs allege on information and belief that Defendants, and each of them,
24   accessed the Subject Song online through a streaming portal or otherwise. The
25   identicality of the copying also show access.
26   16.       Plaintiffs allege on information and belief that Defendants, and each of them,
27   copied, reproduced, performed, and distributed the Subject Song in an INSTAGRAM
28
                                                  -3-

                                              COMPLAINT
     Case 2:20-cv-11555 Document 1 Filed 12/22/20 Page 4 of 9 Page ID #:4




 1   post, including without limitation in the video post a screenshot of which is
 2   reproduced in Exhibit A hereto.
 3   17.       Plaintiffs allege on information and belief that Defendants, and each of them,
 4   infringed Plaintiffs’ copyrights in the composition and recording of the Subject Song
 5   by creating an infringing derivative work therefrom by soundtracking the entire
 6   Infringing Video with portions of the Subject Song and publishing the same to the
 7   public.
 8   18.   The Infringing Video received extensive engagement, garnering over
 9   3,400,000 views and over 10,000 comments on INSTAGRAM.
10   19.       Due to Defendants’, and each of their, acts of infringement, Plaintiffs have
11   suffered general and special damages in an amount to be established at trial.
12   20.       Due to Defendants’ acts of copyright infringement as alleged herein,
13   Defendants, and each of them, have obtained direct and indirect profits they would
14   not otherwise have realized but for their infringement of Plaintiffs’ rights in the
15   Subject Song. As such, Plaintiffs are entitled to disgorgement of Defendants’ profits
16   directly and indirectly attributable to Defendants’ infringement of Plaintiffs’ rights in
17   the Subject Song in an amount to be established at trial.
18   21.       Plaintiffs allege on information and belief that Defendants, and each of them,
19
     have committed acts of copyright infringement, as alleged above, which were willful,
20
     intentional and malicious, which further subjects Defendants, and each of them, to
21
     liability for statutory damages under Section 504(c)(2) of the Copyright Act in the
22
     sum of up to $150,000.00 per infringement and/or a preclusion from asserting certain
23
     equitable and other defenses.
24
                               SECOND CLAIM FOR RELIEF
25   (For Vicarious and/or Contributory Copyright Infringement – Against all Defendants,
                                            and Each)
26
     22.   Plaintiffs repeat, re-allege, and incorporate herein by reference as though fully
27
     set forth, the allegations contained in the preceding paragraphs.
28
                                                  -4-

                                              COMPLAINT
     Case 2:20-cv-11555 Document 1 Filed 12/22/20 Page 5 of 9 Page ID #:5




 1   23.    Plaintiffs allege on information and belief that Defendants knowingly induced,
 2   participated in, aided and abetted in and profited from the illegal reproduction and
 3   distribution of the Subject Song as alleged hereinabove. Such conduct included,
 4   without limitation, publishing a video containing the Subject Song obtained from
 5   third parties that Defendant(s) knew, or should have known, were not authorized to
 6   be published by Defendant(s); publishing the Infringing Video on affiliate, third-
 7   party, and social media sites; and distributing the Infringing Video to third-parties for
 8   further publication.
 9   24.    Plaintiffs allege on information and belief that Defendants, and each of them,
10   are vicariously liable for the infringement alleged herein because they had the right
11   and ability to supervise the infringing conduct and because they had a direct financial
12   interest in the infringing conduct. Specifically, Defendants, and each of them,
13   received revenue in connection with the Infringing Video, and were able to supervise
14   the distribution, broadcast, and publication of said content.
15   25.    By reason of the Defendants’, and each of their, acts of contributory and
16   vicarious infringement as alleged above, Plaintiffs have suffered general and special
17   damages in an amount to be established at trial.
18   26.    Due to Defendants’ acts of copyright infringement as alleged herein,
19
     Defendants, and each of them, have obtained direct and indirect profits they would
20
     not otherwise have realized but for their infringement of Plaintiffs’ rights in the
21
     Subject Song. As such, Plaintiffs are entitled to disgorgement of Defendants’ profits
22
     directly and indirectly attributable to Defendants’ infringement of their rights in the
23
     Subject Song, in an amount to be established at trial.
24
     27.    Plaintiffs allege on information and belief that Defendants, and each of them,
25
     have committed acts of copyright infringement, as alleged above, which were willful,
26
     intentional and malicious, which further subjects Defendants, and each of them, to
27
     liability for statutory damages under Section 504(c)(2) of the Copyright Act in the
28
                                                -5-

                                            COMPLAINT
     Case 2:20-cv-11555 Document 1 Filed 12/22/20 Page 6 of 9 Page ID #:6




 1   sum of up to $150,000.00 per infringement and/or a preclusion from asserting certain
 2   equitable and other defenses.
 3                                   PRAYER FOR RELIEF
 4                     Wherefore, Plaintiffs pray for judgment as follows:
 5       Against all Defendants, and Each, with Respect to Each Claim for Relief:
 6         a. That Defendants, and each of them, as well as their employees, agents, or
 7   anyone acting in concert with them, be enjoined from infringing Plaintiffs’ copyrights
 8   in the Subject Song, including without limitation an order requiring Defendants, and
 9   each of them, to remove any content incorporating, in whole or in part, the Subject
10   Song from any social media, web, or other publication owned, operated, or controlled
11   by any Defendant.
12         b. That Plaintiffs be awarded all profits of Defendants, and each of them, plus
13   all losses of Plaintiffs, plus any other monetary advantage gained by the Defendants,
14   and each of them, through their infringement, the exact sum to be proven at the time
15   of trial, and, to the extent available, statutory damages as available under the 17
16   U.S.C. § 504 and other applicable law.
17         c. That a constructive trust be entered over any revenues or other proceeds
18   realized by Defendants, and each of them, through their infringement of Plaintiffs’
19
     intellectual property rights;
20
           d. That Plaintiffs be awarded their attorneys’ fees as available under the
21
     Copyright Act U.S.C. § 505;
22
           f. That Plaintiffs be awarded their costs and attorneys’ fees;
23
           g. That Plaintiffs be awarded statutory and enhanced damages;
24
           h. That Plaintiffs be awarded pre-judgment interest as allowed by law; and
25
           i. That Plaintiffs be awarded further legal and equitable relief as deemed
26
     proper.
27

28
                                                -6-

                                            COMPLAINT
     Case 2:20-cv-11555 Document 1 Filed 12/22/20 Page 7 of 9 Page ID #:7




 1           Plaintiffs demand a jury trial on all issues so triable pursuant to Fed. R.
 2   Civ. P. 38 and the 7th Amendment to the United States Constitution.
 3                                                Respectfully submitted,
 4

 5   Dated: December 22, 2020             By: /s/ Scott Alan Burroughs
 6                                            Scott Alan Burroughs, Esq.
                                              Justin M. Gomes, Esq.
 7                                            DONIGER / BURROUGHS
 8                                            For the Plaintiffs

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            -7-

                                        COMPLAINT
     Case 2:20-cv-11555 Document 1 Filed 12/22/20 Page 8 of 9 Page ID #:8




 1                                    EXHIBIT A
 2                         Infringing Video - INSTAGRAM URL:
 3                      https://www.instagram.com/p/CAJQov8HX0d/
 4
                             Infringing Video Screen Captures:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -8-

                                        COMPLAINT
     Case 2:20-cv-11555 Document 1 Filed 12/22/20 Page 9 of 9 Page ID #:9




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -9-

                                       COMPLAINT
